DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on May 03, 2021, with respect to claims 1-20 have been received, entered in to the record and considered.
As a result of the amendment, claims 1, 9-10, 14, 18, and 19-20 have been amended; claims 2, 4, 6, 8, 11, 13, and 16-17 are original; and claims 3, 5, 7, 12, and 15 are previously presented. 
Accordingly, claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
As a result of the amendment to the claims 19-20, examiner withdraws the 101 rejection since applicant amended the claims to include a non-transient computer-readable medium being a non-transitory computer-readable medium.

Claim Rejections - 35 USC § 112
As a result of the amendment to the claim 20, examiner withdraws the 112(b) rejection for the claim 20, since applicant amended the claims by including “the computer program product of claim 19”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 8,495,022 B1), hereinafter Zhu, in view of Andruss et al. (previously presented) (US 8,924,352 B1), hereinafter Andruss. 
As to claim 1, Zhu discloses a method for data migration, the method comprising: receiving, from a source server, an index having index values corresponding to a plurality of files stored at the source server (Fig. 4 and 5, Col. 2 line 40-43, “The backup module may be programmed to create the synthetic backup of the indexed files in the sorted catalog by reading the indexed files in an order based on locations of the indexed files on the set of storage devices”, where the backup module receives the indexed files to read in order to sort the files in the index before transferring data between storage devices.), wherein the plurality of files comprises a key information file (Col. 7 line 2-4, “the sorted catalog may include a list of files (e.g. ; 
retrieving a location of an index value corresponding to the key information file in the index (Fig. 1, Col. 6 line 9-11, identification module 104 may identify the full backup by looking up the location, i.e. retrieving a location, of the full backup.), the key information file comprising information associated with each of the plurality of files (Col. 6 line 19-22, “the sorted catalog of files in the full backup may include a list of files (e.g. filenames with full paths), locations of the files ( e.g., logical block addresses), and/or sizes of the files”, where the list of files represents the plurality of files. Thus, the key information file comprising information associated with each of the plurality of files.); 
sorting the index using the retrieved location to obtain a sorted index comprising a processing sequence for the plurality of files with the key information file being last in the processing sequence (Col. 3 line 1-8, “The backup module may read the indexed files in an order based on locations of the indexed files on the set of storage devices using a variety of steps. For example, the backup module may read the indexed files by grouping reads of the indexed files by storage device. Additionally or alternatively, the backup module may read the indexed files by ordering reads of indexed files stored on a sequential access device in a sequential access order”. Col. 6 line 22-28, “The sorted catalog may be sorted according to any suitable order. For example, the list of files may be totally ordered lexicographically. As will be explained in greater detail below, by identifying the sorted catalog for the full backup the systems and methods described herein may more efficiently create a sorted catalog for .  
Zhu does not explicitly disclose processing the plurality of files based on the sorted index, wherein, based on the processing sequence of the sorted index, the key information file is processed after all other files of the plurality of files have been processed.
However in the same field of endeavor, Andruss discloses processing the plurality of files based on the sorted index, wherein, based on the processing sequence of the sorted index, the key information file is processed after all other files of the plurality of files have been processed (Col. 11 line 19-25, the application may make use of some form of indexing or list structure to sequence the backup operation of the data, i.e. processing the plurality of files based on the sorted index. In some embodiments, the backup sequence may be imposed on the backup operation to cause the backup operation to proceed according to a priority order. Col. 4 line 18-25, “A user may want all of the files backed up, but not all the files may be critical to back up immediately, and there may be files that are of current importance and value to the user or system that should be protected as soon as possible. If these files or data are backed up with higher priority and before the less important files, then the user or system will have protection of important files much sooner than if the files were backed up in random order or with arbitrary priority”. Col. 6 line 41-43, “This prioritization from predicted usage may be used to determine final prioritization, or combined with other . 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhu by using the sorted index of Zhu based on the location information of the index files to perform backup operation of Andruss. One of the ordinary skill in the art would have motivated to make this modification in order to accelerate backup operation and protect important files and also reducing cost as similarly described by Zhu (Col. 4 line 8-14) by using backup prioritization technique of Andruss (Col. 4 line 30-59).


 discloses an electronic device, comprising a processor and a memory coupled to the processor and having instructions stored thereon, the instructions, when executed by the processor, causing the electronic device to perform a method (Col. 3 line 9-22), the method comprising: Application No.: 16/250,493Docket No.: 170360-031200USreceiving, from a source server, an index having index values corresponding to a plurality of files stored at the source server (Fig. 4 and 5, Col. 2 line 40-43, “The backup module may be programmed to create the synthetic backup of the indexed files in the sorted catalog by reading the indexed files in an order based on locations of the indexed files on the set of storage devices”, where the backup module receives the indexed files to read in order to sort the files in the index before transferring data between storage devices.), wherein the plurality of files comprises a key information file (Col. 7 line 2-4, “the sorted catalog may include a list of files (e.g. filenames with full paths), locations of the files (e.g., logical block addresses), and/or sizes of the files”, where the list of files indicates a plurality of files comprises a key information file.); 
retrieving a location of an index value corresponding to the key information file in the index (Fig. 1, Col. 6 line 9-11, identification module 104 may identify the full backup by looking up the location, i.e. retrieving a location, of the full backup.), the key information file comprising information associated with each of the plurality of files (Col. 6 line 19-22, “the sorted catalog of files in the full backup may include a list of files (e.g. filenames with full paths), locations of the files ( e.g., logical block addresses), and/or sizes of the files”, where the list of files represents the plurality of files. Thus, the key information file comprising information associated with each of the plurality of files.); 
sorting the index using the retrieved location to obtain a sorted index comprising a processing sequence for the plurality of files with the key information file being last in the processing sequence (Col. 3 line 1-8, “The backup module may read the indexed files in an order based on locations of the indexed files on the set of storage devices using a variety of steps. For example, the backup module may read the indexed files by grouping reads of the indexed files by storage device. Additionally or alternatively, the backup module may read the indexed files by ordering reads of indexed files stored on a sequential access device in a sequential access order”. Col. 6 line 22-28, “The sorted catalog may be sorted according to any suitable order. For example, the list of files may be totally ordered lexicographically. As will be explained in greater detail below, by identifying the sorted catalog for the full backup the systems and methods described herein may more efficiently create a sorted catalog for a synthetic backup.”. Thus, the index is sorted using the retrieved location to obtain a sorted index such as sorted catalog for the full backup. Since the sorted catalog may be sorted to any suitable order, thus the key information file being last in the processing sequence.).  
Zhu does not explicitly disclose processing the plurality of files based on the sorted index, wherein, based on the processing sequence of the sorted index, the key information file is processed after all other files of the plurality of files have been processed.

 discloses processing the plurality of files based on the sorted index, wherein, based on the processing sequence of the sorted index, the key information file is processed after all other files of the plurality of files have been processed (Col. 11 line 19-25, the application may make use of some form of indexing or list structure to sequence the backup operation of the data, i.e. processing the plurality of files based on the sorted index. In some embodiments, the backup sequence may be imposed on the backup operation to cause the backup operation to proceed according to a priority order. Col. 4 line 18-25, “A user may want all of the files backed up, but not all the files may be critical to back up immediately, and there may be files that are of current importance and value to the user or system that should be protected as soon as possible. If these files or data are backed up with higher priority and before the less important files, then the user or system will have protection of important files much sooner than if the files were backed up in random order or with arbitrary priority”. Col. 6 line 41-43, “This prioritization from predicted usage may be used to determine final prioritization, or combined with other factors such as file type”. Therefore, the system prioritize the plurality of files based on the prioritized index, i.e. sorted index, based on the importance of the files. So the less important files, i.e. key information files, are being processed last. As such, the key information file is processed after all other files of the plurality of files have been processed.). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhu by using the sorted index of Zhu based on the location information of the index files to perform 

As to claim 19, Zhu discloses a computer program product being tangibly stored on a non- transitory computer-readable medium and including machine-executable instructions, the machine-executable instructions, when executed, causing a machine to perform a method (Col. 3 line 9-22), the method comprising: receiving, from a source server, an index having index values corresponding to a plurality of files stored at the source server (Fig. 4 and 5, Col. 2 line 40-43, “The backup module may be programmed to create the synthetic backup of the indexed files in the sorted catalog by reading the indexed files in an order based on locations of the indexed files on the set of storage devices”, where the backup module receives the indexed files to read in order to sort the files in the index before transferring data between storage devices.), wherein the plurality of files comprises a key information file (Col. 7 line 2-4, “the sorted catalog may include a list of files (e.g. filenames with full paths), locations of the files (e.g., logical block addresses), and/or sizes of the files”, where the list of files indicates a plurality of files comprises a key information file.); Application No.: 16/250,493Docket No.: 170360-031200US 
retrieving a location of an index value corresponding to the key information file in the index (Fig. 1, Col. 6 line 9-11, identification module 104 may identify the full backup by looking up the location, i.e. retrieving a location, of the full backup.), the key information file comprising information associated with each of the plurality of files (Col. 6 line 19-22, “the sorted catalog of files in the full backup may include a list of files (e.g. filenames with full paths), locations of the files ( e.g., logical block addresses), and/or sizes of the files”, where the list of files represents the plurality of files. Thus, the key information file comprising information associated with each of the plurality of files.); 
sorting the index using the retrieved location to obtain a sorted index comprising a processing sequence for the plurality of files with the key information file being last in the processing sequence (Col. 3 line 1-8, “The backup module may read the indexed files in an order based on locations of the indexed files on the set of storage devices using a variety of steps. For example, the backup module may read the indexed files by grouping reads of the indexed files by storage device. Additionally or alternatively, the backup module may read the indexed files by ordering reads of indexed files stored on a sequential access device in a sequential access order”. Col. 6 line 22-28, “The sorted catalog may be sorted according to any suitable order. For example, the list of files may be totally ordered lexicographically. As will be explained in greater detail below, by identifying the sorted catalog for the full backup the systems and methods described herein may more efficiently create a sorted catalog for a synthetic backup.”. Thus, the index is sorted using the retrieved location to obtain a sorted index such as sorted catalog for the full backup. Since the sorted catalog may be sorted to any suitable order, thus the key information file being last in the processing sequence.).  

processing the plurality of files based on the sorted index, wherein, based on the processing sequence of the sorted index, the key information file is processed after all other files of the plurality of files have been processed.
However in the same field of endeavor, Andruss discloses processing the plurality of files based on the sorted index, wherein, based on the processing sequence of the sorted index, the key information file is processed after all other files of the plurality of files have been processed (Col. 11 line 19-25, the application may make use of some form of indexing or list structure to sequence the backup operation of the data, i.e. processing the plurality of files based on the sorted index. In some embodiments, the backup sequence may be imposed on the backup operation to cause the backup operation to proceed according to a priority order. Col. 4 line 18-25, “A user may want all of the files backed up, but not all the files may be critical to back up immediately, and there may be files that are of current importance and value to the user or system that should be protected as soon as possible. If these files or data are backed up with higher priority and before the less important files, then the user or system will have protection of important files much sooner than if the files were backed up in random order or with arbitrary priority”. Col. 6 line 41-43, “This prioritization from predicted usage may be used to determine final prioritization, or combined with other factors such as file type”. Therefore, the system prioritize the plurality of files based on the prioritized index, i.e. sorted index, based on the importance of the files. So the less important files, i.e. key information files, are being processed last. As such, the key . 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhu by using the sorted index of Zhu based on the location information of the index files to perform backup operation of Andruss. One of the ordinary skill in the art would have motivated to make this modification in order to accelerate backup operation and protect important files and also reducing cost as similarly described by Zhu (Col. 4 line 8-14) by using backup prioritization technique of Andruss (Col. 4 line 30-59).

As to claims 7 and 16, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Andruss discloses wherein retrieving the location of the index value corresponding to the key information file in the index comprises: obtaining a name or attribute of a file by parsing an index value; determining whether the name or attribute of the file is associated with a name or attribute of the key information file; in response to the name or attribute of the file being associated with the name or attribute of the key information file, determining that the file is the key information file (Col. 10 line 50-55, “a list of files or objects may be created that prioritizes the files for backup. This list may contain the file names, paths, and other data elements associated with the file, its location, and its backup-priority so that a backup program may use the information to select and backup the files according to the files' priority settings”. Col. 10 line 1-5, “backup priority of a file may also be set by the user and/or administrator, such as by a file attribute. In the case of file name or file .  

As to claims 8 and 17, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Andruss discloses wherein types of the plurality of files comprise a directory file and a data file (Col. 10 line 22-32, “The user may be presented with a directory structure or list of files that are about to be backed up, or are in the process of being backed up, which the user may then reorder. A suggested or default priority order may be presented, based on automatic evaluation of criteria (such as file type, frequency of use, periodicity, etc.). The user may place the most important file first, the next most important file second, and so on until all pending backup files are listed. The user may be presented with a directory structure, and indicate the backup priority of a given file, folder, sub-folder, volume, etc”. Thus, types of the plurality of files comprise a directory file and a data file).  

As to claims 9 and 18, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Andruss discloses wherein content of the key information file comprises at least one selected from a group consisting of: a size of each file in the plurality of files; a storage path of each file in the plurality of files; and a creation time of each file in the plurality of files (Col. 10 line 50-55, a list of files or objects may be created that prioritizes the files for backup. This list may contain the file names, paths, i.e. storage path of each file, and other data elements .  

As to claim 20, the claim is rejected for the same reasons as claims 19 above. In addition, Andruss discloses wherein retrieving the location of the index value corresponding to the key information file in the index comprises: obtaining a name or attribute of a file by parsing an index value; determining whether the name or attribute of the file is associated with a name or attribute of the key information file; in response to the name or attribute of the file being associated with the name or attribute of the key information file, determining that the file is the key information file (Col. 10 line 50-55, “a list of files or objects may be created that prioritizes the files for backup. This list may contain the file names, paths, and other data elements associated with the file, its location, and its backup-priority so that a backup program may use the information to select and backup the files according to the files' priority settings”. Col. 10 line 1-5, “backup priority of a file may also be set by the user and/or administrator, such as by a file attribute. In the case of file name or file content metadata, the user/administrator can set the backup priority to supersede the priority set or determined pro grammatically”, where backup priority is being determined based on file name or file attribute which is associated with the key information file.).  


s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Andruss as applied above, in view of Geuss et al. (previously presented) (US 2002/0198897 A1), hereinafter Geuss. 
As to claims 2 and 11, the claims are rejected for the same reasons as claims 1 and 10 above. Combination of Zhu and Andruss do not explicitly disclose wherein processing the plurality of files comprises: converting the plurality of files into a format required by a target server.
However in the same field of endeavor, Geuss discloses wherein processing the plurality of files comprises: converting the plurality of files into a format required by a target server (Para. 31, “data stored in a first file format on a source server system to be transferred to a destination server system in a second file format.”. Thus, the data, i.e. plurality of files, are being transferred, i.e. converted, into a format required by a destination, i.e. target server).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Geuss into the combined method of Zhu and Andruss by converting the file at the source server during file prioritizing process of Andruss as required format by the destination server before data migration as disclosed by Geuss. One of the ordinary skill in the art would have motivated to make this modification in order to ensure that the desired file format is obtained before data migration so that exporting the file by a destination server is performed according to a predefined schedule which helps ensure that data is routinely transferred to the destination server system as suggested by Geuss (Para. 31).

s 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Andruss as applied above, in view of Xu et al. (previously presented) (US 9,715,434 B1), hereinafter Xu. 
As to claims 3 and 12, the claims are rejected for the same reasons as claims 1 and 10 above. Combination of Zhu and Andruss do not explicitly disclose wherein the index is a tree, and wherein an index value for each of the plurality of files is a hash value for each file.
However in the same field of endeavor, Xu discloses wherein the index is a tree (Col. 9 line 55-63, “during the segment identification phase, for each candidate file, segments (e.g., deduplicated segments) of the candidate file are identified, for example, via traversing a segment tree or similar data structure associated with the candidate file. For each of the segments of the candidate file, a field of candidate index 307 corresponding to the segment is marked by a predetermined value indicating that the segment should be migrated subsequently during the data movement phase”. Col. 11 line 42-47, “For each of the candidate files, at block 502, processing logic traverses a segment tree associated with the file to identify segments of the file and to populate a source candidate index. The source candidate index includes information identifying all the segments to be migrated from a source tier to a target tier”. Thus, the index is a tree.), and wherein an index value for each of the plurality of files is a hash value for each file (Col. 11 line 42-47, “For each of the candidate files, at block 502, processing logic traverses a segment tree associated with the file to identify segments of the file and to populate a source candidate index. The source candidate index includes information identifying all the segments to be migrated from a source tier to a .  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xu into the combined method of Zhu and Andruss by processing plurality of files of Andruss using an index tree before data migration as disclosed by Xu. One of the ordinary skill in the art would have motivated to make this modification in order to prioritize the data segments of Andruss by traversing the index tree such that the data segments can be efficiently transfer to the target tier in a bulk manner as suggested by Xu (Col. 8 line 24-29; Col. 6 line 11-12). 

As to claims 4 and 13, the claims are rejected for the same reasons as claims 3 and 12 above. Combination of Zhu and Andruss do not explicitly disclose wherein retrieving the location of the index value corresponding to the key information file in the index comprises: traversing the index by breadth-first transverse.
However in the same field of endeavor, Xu discloses wherein retrieving the location of the index value corresponding to the key information file in the index comprises: traversing the index by breadth-first transverse (Col. 9 line 55-.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xu into the combined method of Zhu and Andruss by processing plurality of files of Andruss using an index tree before data migration as disclosed by Xu. One of the ordinary skill in the art would have motivated to make this modification in order to prioritize the data segments of Andruss by traversing the index tree such that the data segments can be efficiently transfer to the target tier in a bulk manner as suggested by Xu (Col. 8 line 24-29; Col. 6 line 11-12).

As to claims 5 and 14, the claims are rejected for the same reasons as claims 3 and 12 above. Combination of Zhu and Andruss do not explicitly disclose wherein types of the index values in the index comprises an atomic index value and a composite index value, wherein the atomic index value is formed for each of the plurality of files, and wherein the composite index value is formed for one or more atomic index values.
wherein types of the index values in the index comprises an atomic index value and a composite index value, wherein the atomic index value is formed for each of the plurality of files, and wherein the composite index value is formed for one or more atomic index values (Col. 11 line 63-67; Col. 12 line 1-3, “Once of the candidate files have been identified and their respective candidate segments have been populated in the source candidate index, at block 503, processing logic scans the physical segments stored in the source tier based on the source candidate index to locate and retrieve all the candidate segments from the source tier. At block 504, the segments are then migrated from the source tier to the target tier in a bulk manner”. Col. 11 line 42-49, “For each of the candidate files, at block 502, processing logic traverses a segment tree associated with the file to identify segments of the file and to populate a source candidate index. The source candidate index includes information identifying all the segments to be migrated from a source tier to a target tier. In one embodiment, for each segment, processing logic generates a fingerprint by hashing the segment using one or more hash functions or algorithms.”, where hash value for each segment indicates atomic index value and the hash values for all the segments represents composite index value.).   
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Xu into the combined method of Zhu and Andruss by processing plurality of files of Andruss using an index tree before data migration as disclosed by Xu. One of the ordinary skill in the art would have motivated to make this modification in order to prioritize the data 

As to claims 6 and 15, the claims are rejected for the same reasons as claims 1 and 10 above. Combination of Zhu and Andruss do not explicitly disclose further comprising: generating a new index value for each processed file; and forming, based on the generated new index value, a new index to be stored.
However in the same field of endeavor, Xu discloses further comprising: generating a new index value for each processed file; and forming, based on the generated new index value, a new index to be stored (Col. 5 line 56-61, “data movement engine 106 includes, but is not limited to, source candidate index 110 (also referred to as a source index structure or simply index structure), target index 111 (also referred to as a target index structure or simply index structure), and one or more migration policies 112”. Col. 6 line 47-57, data movement engine 106 is configured to generate and maintain target index 111, i.e. a new index, to store information indicating all the segments (e.g., deduplicated segments) that are currently stored in one of storage units 108-109 of storage system 104. Target index 111 may be implemented in a variety of data structures such as a bloom filter. Target index 111 may be generated and maintained throughout the operations of storage system 104 when segments are being stored in storage system 104 or alternatively, it can be generated and updated periodically by scanning segments stored in the storage containers.).  
.

Response to Arguments
9.	Applicant’s arguments, see page 8, with respect to the rejections of claims 19-20, examiner withdraws the 101 rejection since applicant amended the claims to include a non-transient computer-readable medium being a non-transitory computer-readable medium.
Applicant’s arguments, see page 8, with respect to the rejection of claim 20, examiner withdraws the 112(b) rejection for the claim 20, since applicant amended the claims by including “the computer program product of claim 19”.
Applicant’s arguments filed May 03, 2021 with respect to claims 1-20 have been fully considered but they are not fully persuasive because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
(a)	Applicant's arguments, see pages 7-16, with respect to the rejections of claims 1-20 under 35 USC §102 and §103 have been fully considered but they are not 
(b)	Applicant’s arguments, see pages 11-12, with respect to the independent claims, Applicant argued that Andruss fails to disclose “processing a plurality of files based on a processing sequence that specifically causes the claimed key information file to be processed only after all of the other files have already been processed”. Examiner respectfully responds that Andruss teaches the above limitation by prioritizing the plurality of files based on the importance and value of the files. As such, the system can consider a key information file as a less important file which can be processed at last. Examiner broadest reasonable interpretation: since the system can sort the plurality of files based on prioritization then it is obvious that the system can process a plurality of files based on a processing sequence that specifically causes the claimed key information file to be processed only after all of the other files have already been processed.
	

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.



/M.S.B./Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167